DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Group A: Number of attachment points 
Sub species I: Two attachment points (two elastic members) (Fig 2)
Sub species II: Three attachment points (three elastic members) (Fig 1)
Group B: Number of swing members 
Sub species III: One swing member (Fig 1)
Sub species IV: Two swing members (Fig 4)
Group C: Shape of swing member
Sub species V: Swing member formed in a V shape in a cross section orthogonal to the extending direction X (Fig 5)
Sub species VI: Swing member formed in a circular shape in a cross section orthogonal to the extending direction X (para 0043; Fig 6A, 7A)
Sub species VII: Swing member formed in a polygonal shape in a cross section orthogonal to the extending direction X (para 0043; Fig 6B, 7D, 7E)
Sub species VIII: Swing member formed in a corrugated shape in a cross section orthogonal to the extending direction X (par 0043; Fig 6C, 7B, 7C)
Species IX: Swing member formed in a star shape in a cross section orthogonal to the extending direction X (para 0043; Fig 6D)
Species X: Swing member formed in a polyhedral shape (para 0045; Fig 7F)
Species XI: Swing member formed of spherical shape(s) (para 0045; Fig 7G)
Species XV: Swing member having a substantially football shape (para 0049; 8A, 8B)

The species are independent or distinct because they are different configurations swing members in fishing lures which have attained separate status in the art and require different searches/terms. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  separate searches are applicable to each of the configurations of the swing members. For example, each of the various shapes of the swing member require different search terms such as star, cylindrical/cylinder/rod/tubular/columnar, polygonal, polyhedral, spherical/round, and football/ellipse. 

NOTE: The applicant is required to choose from the given Groups and Sup species in response to this action. A proper reply will include a selection of one Sub species under each of the Groups A-C. For example, the applicant may elect Group A Sub species II, Group B Sub species III and Group C Sub species VI. Also, the applicant must specify which claims which read on the chosen selection.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement due to complexity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644